Citation Nr: 1014494	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from February 1959 to 
February 1961 and from December 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
December 2004.  A statement of the case was issued in March 
2006, and a substantive appeal was received in April 2006. 

Although the Veteran's notice of disagreement initiated an 
appeal as to several other issues which were denied in the 
October 2004 rating decision, his substantive appeal 
expressly limited his appeal to the two issues listed on the 
first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection 
right shoulder disability and left leg disability.

Service treatment records show that he was treated for right 
shoulder complaints in January 1960 and March 1962, and for 
left knee complaints in April 1960.  On a June 1962 report of 
medical history, the Veteran checked the appropriate box to 
indicate a history of "trick" or locked knee.  

Post service treatment records treatment for his right 
shoulder and left knee.  The Board notes that the Veteran 
submitted a June 2006 letter from Ikechi Obiocha, M.D. 
suggesting a link between the right shoulder disability and 
service.  No rationale was included with the statement. 

With evidence of pertinent inservice complaints, post-service 
treatment, and a suggestion of a link to service, the Board 
believes that VA examinations are required to comply with 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
Veteran's right shoulder disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
current right shoulder disability is 
causally related to service?  The 
examiner should provide a rationale to 
include discussion of the significance of 
inservice symptoms and current 
disability. 

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current left knee disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
current left knee disability is causally 
related to service?  The examiner should 
provide a rationale to include discussion 
of the significance of inservice symptoms 
and current disability.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


